DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Preliminary Amendment 15/733,353 that was filed on 07/28/2020 is entered. Claims 1-14 has been pending and has been examined in this Office Action (“OA”). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
1) PCi should be spelled out first time it appears in the specification as shown in paragraph [0008] of the applicant’s specification.  It should read as “Potential channel Capacity for ith channel (PCi). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over TSIAFLAKIS  et al. (US 20190058502 A1; hereinafter as “TSIAFLAKIS  ”) in view of WEI et al. (US 20160295014 A1; hereinafter as “WEI”, which has PCT Filing Date May 17, 2017)

With respect to independent claims: 
Regarding claim 13, TSIAFLAKIS teaches  an apparatus (Fig. 1: Access Node 20/DSLAM/DPU: [0060]; /Access Node /DSLAM/DPU with vectoring controller: [0043]-[0045]) for use in a communication system (Fig. 1: Network 1: [0060]), the communication system comprising a transmitter (aforesaid Access Node 20 is in communicate with CPEs 30 as shown in Fig. 1. So it must have transmitter; “The access node 100 comprises: … transceivers 110 ”: [0065]-[0066], Fig. 2) and a plurality of receiver devices (fig. 1: Customer Premises Equipment (CPEs) 30 : [0060]), each receiver of the plurality of receiver devices being connected to the transmitter via a respective communication channel (aforesaid “an access node 20 …. coupled via a copper plant to Customer Premises Equipment (CPE) 30 at various subscriber locations. The transmission media of the copper plant is typically composed of copper Unshielded Twisted Pairs (UTP)”: [0060], “the copper plant comprises four subscriber lines L.sub.1 to L.sub.4 sharing a common access segment 40, and then going through dedicated loop segments 50 for final connection to CPEs 30.sub.1 to 30.sub.4 respectively.”: [0061]-[0063]), the apparatus  (Fig. 1: Access Node 20/DSLAM/DPU: [0060]; /Access Node /DSLAM/DPU with vectoring controller: [0043]-[0045]) comprising: one or more processors ( vectoring Processing Unit 21 (or VPU) within the Access Node /DSLAM/DPU: [0063] )  configured to: 

    PNG
    media_image1.png
    347
    772
    media_image1.png
    Greyscale

i) precode the data for transmission on the respective communication channels, thereby to provide first precoded data (“The Vector Processing Unit (VPU) 120 is configured to mitigate the crosstalk induced over the subscriber lines. The VPU 120 comprises a linear precoder configured to multiply a vector u.sub.k of transmit frequency samples with a precoding matrix P.sub.k in order to pre-compensate an estimate of the expected crosstalk, and a linear postcoder configured to multiply a vector of receive frequency samples y.sub.k with a crosstalk cancellation matrix Q.sub.k so as to post-compensate an estimate of the incurred crosstalk: [0100]-[0101]; See Fig. 2: “DSPs 111 are further configured to supply transmit frequency samples u.sub.k to the VPU 120”  and aforesaid “  DSPs 111 are further configured to receive pre-compensated transmit samples x.sub.k from the VPU 120 for further transmission, and to receive post-compensated receive samples y′k from the VPU 120 for further detection. Alternatively, the DSPs 111 may receive correction samples to add to the initial frequency samples before further transmission”: [0098]-[0099], [0167]-[0168]);
 ii) using the first precoded data, for each of the respective communication channels, compute a number of bits to be allocated to that channel  (“The access node 20 comprises a vectoring Processing Unit 21 (or VPU) for jointly processing the data symbols that are being transmitted over…the copper plant in order to mitigate the crosstalk and to increase the achievable data rates”: [0063];  Aforesaid “achievable data rates [==bits to be allocated to that channel] with precoding based on the proposed rectangular conditioning (plot 501)… precoding based on full channel inverse when all lines in the system are targeted (plot 503): [0161]; Fig. 5 element S06, :”an estimation of the achievable bit loadings for the respective tones needs to be carried out” after precoding and considering all the crosstalk among the lines:  [0174]-[0175]);
 (NOTE: the crossed/missing limitation will be addressed by another reference below)
iv) rank the respective communication channels in an order based on one or more channel properties; (lines/channels are sorted based on respective data rate  [==based on achievable data rate: [0161];  “the lines can be sorted according to their respective data rates”: [0182]) 
v) discard for use as a direct channel, one or more of the respective communication channels based on the ranking(“….disable the given tone for direct data communication over a second disjoint set of Mk supporting lines out of the plurality of N subscriber lines”: [abstract]; …a vectoring controller for configuring a vectoring processor … communication signals to be transmitted over …a plurality of N subscriber lines according to a vectoring matrix is adapted... … to disable the given tone for direct data communication over a second disjoint set of Mk supporting lines out of the plurality of N subscriber lines: [0030];  “direct data communication at tone k is to be disabled over one or more subscriber lines in order to obtain a well-conditioned reduced channel matrix at tone k “: [0113];  “…”The VCU 130 is further configured to characterize the ill-conditioning of the so-determined channel matrix at respective tones, and if the channel matrix is characterized as being ill-conditioned at a given tone, then the VCU 130 is further configured to select one or more lines and to disable the given tone for direct data communication over these lines so as the corresponding reduced channel matrix is well-conditioned. The set of lines for which the given tone is kept active for direct data communication is referred to as the targeted set, whereas the set of lines for which the given tone is disabled for direct data communication is referred to as the supporting set : [0108]; also [0113]-[0117]); 
vi) precode the data for transmission on the respective communication channels such that the one or more discarded channels are not used as a direct channel, thereby to provide second precoded data (Remove some subscriber lines from target; Access Node/DSLAM/DPU creates a new Vectoring Matrix with the remaining subscriber lines:  [0171]-[0173]; ); and 
vii) cause the transmitter to transmit the second precoded data on the respective communication channels (see fig. 5: S07: update matrix with new direct lines/channels: [0176]-[0179]];  “the transceiver 110i configures both the bit loadings b.sub.i,k and transmit gains r.sub.i,k to zero for all tones k in the set ST.sub.i. The new bit loading and transmit gain values are communicated to the respective peer transceiver 210i (see “b.sub.i,k1=0” and “r.sub.i,k1=0” in FIG. 2).”: [0111]).

While TSIAFLAKIS  teaches “using the first precoded data, for each of the respective communication channels, compute a number of bits to be allocated to that channel”,   
TSIAFLAKIS does not expressively teach:  
iii) determine that the bit allocation does not satisfy one or more predetermined criteria.

WEI, in the same field of endeavor, discloses: 

    PNG
    media_image2.png
    442
    678
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    624
    558
    media_image3.png
    Greyscale



iii) determine that the bit allocation does not satisfy one or more predetermined criteria ( “Bit allocation may include a number of bits to be allocated or loaded at each frequency tone based on the channel conditions”: [0029]; “bits allocated to all subcarriers for an n.sup.th channel” does not satisfy a criteria: [0049]-[0051] “ … the scheme 500 may be adjusted by subtracting a pre-determined rate offset [==bit allocation does not satisfy one or more predetermined criteria] from the initial bit loading of all the higher-tier channels, which leads to the maximized minimum achievable data rates of all subscribers…”: [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS to include the above recited limitations as taught by WEI in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (WEI; [0029]).

Regarding claim 1, TSIAFLAKIS teaches  
a method of transmitting data in a communication system comprising a transmitter and a plurality of receiver devices, each receiver device of the plurality of receiver devices being connected to the transmitter via a respective communication channel (Fig. 1, Fig. 2), the method comprising:  i) precoding the data for transmission on the respective communication channels, thereby to provide first precoded data;  ii) using the first precoded data, for each of the respective communication channels, computing a number of bits to be allocated to that respective communication channel;  iii) determining that the bit allocation does not satisfy one or more predetermined criteria;  iv) ranking the respective communication channels in an order respective communication channels based on the ranking;  vi) precoding the data for transmission on the respective communication channels such that the one or more discarded channels are not used as a direct channel, thereby to provide second precoded data; and  vii) transmitting, by the transmitter, the second precoded data on the respective communication channels (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 13.).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claim 2, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method according to claim 1, wherein (ii) to (vi) are performed iteratively until it is determined that the one or more predetermined criteria is satisfied (see fig. 7:  “FIG. 7 is a flowchart of an embodiment of a method 700 of generating a dynamic channel ordering scheme. The method 700 is implemented by a NE such as the DSLAM 110 or the NE 400 in a system such as the systems 100 and 200. The dynamic channel ordering scheme generated by the method 700 is applied to a NE that performs non-linear pre-coding and/or non-linear post-cancellation. The method 700 employs similar mechanisms as the scheme 500 and the code 600. The method 700 is implemented after obtaining per subcarrier channel responses of a set of N subscriber lines such as the subscriber lines 121 in 130. The per subcarrier channel responses are represented by channel matrices H.sub.i for i from 1 to K, where K represents the number of subcarriers in the system and H.sub.i is similar to the channel matrix H shown in equation (1). For example, subcarrier 1 is positioned at a lowest frequency band of the system and subcarrier K is positioned at a highest frequency band of the system. The method 700 determines a channel order for each subcarrier sequentially from the subcarrier K at the highest frequency to the subcarrier 1 at the lowest frequency. At step 710, a QR decomposition is performed on a transpose channel matrix H.sub.K.sup.T for the set of subscriber lines at the subcarrier K to produce a unitary matrix Q.sub.K and an upper-triangular matrix R.sub.K similar to equation (2). At step 720, a bit loading is performed to determine a number of bits to be allocated to each subscriber line at the subcarrier K to form a per subcarrier number of bit array b.sub.K[n].”:; [0059]-[0061]).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS to include the above recited limitations as taught by WEI in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (WEI; [0029]).

Regarding claim 3, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method according to claim 1, wherein iii) comprises determining that the bit allocation does not achieve a maximum bit limit on one or more of the respective communication channels ( …..channel rate is determined based on the total number of bits allocated to the first subcarrier shown in the column 512. Since the scheme 500 maximizes the lowest achievable data rates as shown in the equation (10), the channel order for the second subcarrier is arranged in so that the total numbers of bits are in an increasing order: [0052]).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS to include the above recited limitations as taught by WEI in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (WEI; [0029]).
  
Regarding claim 4, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, TSIAFLAKIS teaches, the method according to claim 1, further comprising, for each respective communication channel, determining PC i = .Math. j .Math. .Math. h i , j .Math. 2 , where i and j are indices for the respective communication channels, and h.sub.i,j is a channel transfer function dependent on crosstalk transmissions from a jth channel onto an ith channel, and wherein iv) comprises ranking the respective communication channels based on the determined values of PC.sub.i.( For instance, the lines can be sorted according to their respective data rates, and the ratio or difference between the maximum and minimum data rates can be computed and compared to some given threshold for deciding whether the line with the maximum data rate shall be pre-assigned to the set of supporting lines for one or more subsequent tone iterations.: [0182])

Regarding claim 5, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, WEI teaches, The method according to claim 4, wherein v) comprises discarding either the respective communication channel with the maximum PC.sub.i value or respective communication channel with the minimum PC.sub.i value ( “At step 1120, a non-linear canceller is applied to the plurality of second modulation symbols in a third order that maximizes a minimum rate of the set of subscriber lines. The non-linear canceller comprises a FB filter similar to the FB filter 214. After applying the non-linear canceller, the method 1100 may perform further processing to decode the original data carried in the second modulation symbols:[0069]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS to include the above recited limitations as taught by WEI in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (WEI; [0029]).


Regarding claim 6, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method according to claim 1, wherein i) comprises precoding the data using a first precoder matrix P=H.sup.−1, where H is a channel transfer matrix (“the system 200 comprises N number of lines such as the subscriber lines 121 each connecting to a corresponding CPE such as the CPE 130 and uses K number of subcarriers for data transmissions, where N and K are positive integers. The channel matrix block 221 models channel responses of the N lines at a particular subcarrier by a N×N frequency-domain channel matrix, denoted as H, as shown in equation (1). DSL channels are relatively static, and thus the channel matrix H may be pre-determined, for example, during deployment or during an initialization stage. As such, the transmitter portion 210 may use characteristics of the channel matrix H to pre-compensate the channel effect such as FEXT. The noise block 223 models additive white Gaussian noise (AWGN) in the DSL channels by a noise vector, denoted as w, at the particular subcarrier. The summing block 222 is coupled to the channel matrix block 221 and the noise block 223. The summing block 222 is configured to add the noise vector w to the channel matrix H.”: [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS to include the above recited limitations as taught by WEI in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (WEI; [0029]).


Regarding claim 7, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, TSIAFLAKIS teaches, the method according to claim 1, wherein vi) comprises precoding the data using a second precoder matrix P=H.sub.sub.sup.H (H.sub.subH.sub.sub.sup.H).sup.−1, where H.sub.sub is a channel transfer matrix for respective communication channels that have not been discarded for use as a direct channel ([0114]-[0118],9 [0126]-[0127]]).

Regarding claim 8, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, TSIAFLAKIS teaches, the method according to claim 1, wherein the respective communication channels are wire connections (an access node 20 coupled via one or more optical fibers to the network unit 10, and further coupled via a copper plant to Customer Premises Equipment (CPE) 30 at various subscriber locations. The transmission media of the copper plant is typically composed of copper Unshielded Twisted Pairs (UTP).: [0060]). 
    
Regarding claim 12, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  Further, TSIAFLAKIS teaches, the method according to claim 1, wherein the respective communication channels are a vectored group of channels ( The transceivers 110 are coupled to respective transceivers 210 within the CPEs 200 through respective subscriber lines L.sub.1 to L.sub.N, which are assumed to form part of the same vectoring group.: [0073]).


Claims 9 is  rejected under 35 U.S.C. 103 as being unpatentable over TSIAFLAKIS  in view ow WEI  and further  in view of Rhee et al. (US 20060280237 A1; hereinafter as “Rhee”).

Regarding claim 9, TSIAFLAKIS in view of WEI teaches the invention of claim 1 as set forth above.  TSIAFLAKIS in view of WEI  do not teach,  wherein ii) comprises performing a water filling algorithm. 

Rhee, in the same field of endeavor, discloses: wherein ii) comprises performing a water filling algorithm (User water filling algorithm for bit allocation :[0122], [0124]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of TSIAFLAKIS  and WEI  to include the above recited limitations as taught by Rhee in order   to provide bit loading or bit allocation at each frequency tone based on the channel conditions (Rhee; [abstract]).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are also shown in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411